Title: Circular to the Governors, 17 October 1805 (Abstract)
From: 
To: 


          § Circular to the Governors. 17 October 1805, Department of State. “Agreeably to an act of Congress, entitled ‘an act for the more general promulgation of the Laws of the United States, passed 3d. March 1795,[’] and the acts in addition thereto passed on the 2d.: March 1799, and on the 27th. March 1804, I have transmitted to the Collector of the Customs copies of the Laws of the United States, 2d. Session 8th. Congress, being the proportion for the state of *  
          with a request that he would forward them to your Excellency.”
        